Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				   35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over (Gidney – CN 113330464A) in view of (MCCLEAN – WO 2020/181116A1).

With respect to claims 1 and 18, the Gidney reference teaches identifying each of a plurality of physical qubits arranged in a lattice pattern over a surface in a quantum processor of said quantum computer as a one of a data qubit, an ancilla qubit or a flag qubit so as to define a plurality of data qubits, a plurality of ancilla qubits and a plurality of flag qubits (page 14, lines 13-18 - the qubit register 902 also includes a first auxiliary qubit labeled T that is prepared in the T state. Further, the qubit register 902 also includes second, third and fourth auxiliary qubits labeled S, B and a, respectively. Second, third and the fourth auxiliary qubits are each prepared in the zero state. Qubit register 302 also includes a flag X12 X A, Z123, ZT ,Z3 ZA ,Z123, ZS Five stabilizer quantum bits, which are the flag qubits. Five stabilizer quantum bits are each prepared in the zero state), wherein each pair of interacting data qubits in said plurality of data 
The Gidney reference does not teach performing measurements of weight-four stabilizers, weight-two stabilizers, or both of a surface code formed using at least a sub-plurality of said plurality of physical qubits, or performing measurements of weight-four Bacon-Shor type gauge operators.
The MCCLEAN reference teaches performing measurements of weight-four stabilizers, weight-two stabilizers, or both of a surface code formed using at least a sub-plurality of said plurality of physical qubits, or performing measurements of weight-four Bacon-Shor type gauge operators ([0059] - general stabilizer codes, surface codes, the Shor code, Bacon-Shor codes, or toric codes can be used) and (see claim 8).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gidney and MCCLEAN  to incorporate the limitations of performing measurements of weight-four stabilizers, weight-two stabilizers, or both of a surface code formed using at least a sub-plurality of said plurality of physical qubits, or performing measurements of weight-four Bacon-Shor type gauge operators into the claimed invention.

With respect to claims 2 and 19, the Gidney reference teaches wherein each of said plurality of physical qubits has a resonance frequency selected from a first frequency, a second frequency, a third frequency or a fourth frequency (page 7, line 52 – page 8, line 5).
With respect to claim 3, the Gidney reference teaches wherein performing said measurements comprises interacting said sub-plurality of said plurality of physical qubits using at least one of the first frequency, the second frequency, the third frequency and the fourth frequency (page 7, line 52 – page 8, line 5).
With respect to claims 4 and 20, the Gidney reference teaches wherein performing measurements comprises measuring an error in a quantum circuit using at least one ancilla qubit and at least two flag qubits, the quantum circuit comprising a sub-plurality of data qubits in said plurality of data qubits and a plurality of gates (page 14, line 13 – page 15, line 6).
With respect to claims 5 and 21, the Gidney reference teaches wherein performing measurements of said weight-four stabilizers or said weight--two stabilizers, or both of the surface code comprises performing an X-type stabilizer measurement to measure a phase error (page 2, lines 40-50 – various stabilizers can be used with X-gate or X-type stabilizer).
With respect to claims 6 and 22, the Gidney reference teaches wherein performing measurements of said weight-four stabilizers or said weight-two stabilizers, or both of the 

With respect to claim 7, all of the limitations of claim 1 have been addressed.
The Gidney reference does not teach further comprising computing an error syndrome based on said measurements.
The MCCLEAN reference teaches further comprising computing an error syndrome based on said measurements ([0033] - fault-tolerant syndrome measurement or fast feedback).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gidney and MCCLEAN  to incorporate the limitations of further comprising computing an error syndrome based on said measurements into the claimed invention.
The motivation for further comprising computing an error syndrome based on said measurements is for efficiency (page 6, lines 29-32 - MCCLEAN).
With respect to claims 8 and 23, the Gidney reference teaches wherein performing the measurements of said weight-four stabilizers or said weight-two stabilizers, or both of the surface code comprises performing the measurements on a square lattice code (page 10, lines 30-36).

With respect to claims 9 and 24, all of the limitations of claim 1 have been addressed.

The MCCLEAN reference teaches wherein performing measurements of weight-four Bacon-Shor type gauge operators comprises performing the measurements on a hexagon lattice code ([0059] – this is obvious as the surface code can be implemented as a square, rectangle or hexagonal lattice code)
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gidney and MCCLEAN  to incorporate the limitations of wherein performing measurements of weight-four Bacon-Shor type gauge operators comprises performing the measurements on a hexagon lattice code into the claimed invention.
The motivation for wherein performing measurements of weight-four Bacon-Shor type gauge operators comprises performing the measurements on a hexagon lattice code is for efficiency (page 6, lines 29-32 - MCCLEAN).
With respect to claim 10, the Gidney reference teaches wherein performing measurements of said weight-four stabilizers of the surface code comprises detecting weight-two data qubits errors arising from a fault on a C-NOT gate using a sub-plurality of flag qubits in said plurality of flag qubits (page 15, line 48 – page 16, line 24 – C-NOT gate operations are done to yield an error rate).
With respect to claim 11, the Gidney reference teaches wherein performing measurements of said weight-four stabilizers of the surface code comprises measuring operators .

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over (Gidney – CN 113330464A) in view of Epstein et al. (U.S. Patent No. 9,940,586).

With respect to claim 12, the Gidney reference teaches measuring a flag qubit in a vicinity of at least one edge and a cross-edge in a plurality of edges connecting a plurality of vertices in a weight matching graph for an X-type gauge operator measurement or for a z-type stabilizer measurement for a surface code (page 14, lines 13-18 - the qubit register 902 also includes a first auxiliary qubit labeled T that is prepared in the T state. Further, the qubit register 902 also includes second, third and fourth auxiliary qubits labeled S, B and a, respectively. Second, third and the fourth auxiliary qubits are each prepared in the zero state. Qubit register 302 also includes a flag X12 X A, Z123, ZT ,Z3 ZA ,Z123, ZS Five stabilizer quantum bits, which are the flag qubits. Five stabilizer quantum bits are each prepared in the zero state).
The Gidney reference does not teach assigning a weight to said at least one edge, the weight depending on a calculated probability of said at least one edge containing a data qubit error; updating a weight of said plurality of edges based on said calculated probability; and correcting an error of at least a portion of said plurality of edges based on the updated weight.
The Epstein et al. reference teaches assigning a weight to said at least one edge, the weight depending on a calculated probability of said at least one edge containing a data qubit error (column 1, lines 27-45 – the candidate states may have equal weights when annealing starts, however, the weights may fluctuate or change depending on for example, data qubit 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gidney and Epstein et al. to incorporate the limitations of assigning a weight to said at least one edge, the weight depending on a calculated probability of said at least one edge containing a data qubit error; updating a weight of said plurality of edges based on said calculated probability; and correcting an error of at least a portion of said plurality of edges based on the updated weight into the claimed invention.
The motivation for assigning a weight to said at least one edge, the weight depending on a calculated probability of said at least one edge containing a data qubit error; updating a weight of said plurality of edges based on said calculated probability; and correcting an error of at least a portion of said plurality of edges based on the updated weight is for achieving higher interaction strengths (column 3, lines 35 – 38).
With respect to claim 13, the Gidney reference teaches further comprising determining whether said at least one edge contains a data qubit error based on said measuring the flag qubit (page 14, lines 13-18 - the qubit register 902 also includes a first auxiliary qubit labeled T that is prepared in the T state. Further, the qubit register 902 also includes second, third and fourth auxiliary qubits labeled S, B and a, respectively. Second, third and the fourth auxiliary qubits are 

With respect to claim 14, all of the limitations of claim 13 have been addressed.
The Gidney reference does not teach further comprising calculating a probability of a another edge in the plurality of edges not containing the data qubit error based on the probability of said at least one edge containing the data qubit error; and assigning a weight to said other edge.
The Epstein et al. reference teaches further comprising calculating a probability of a another edge in the plurality of edges not containing the data qubit error based on the probability of said at least one edge containing the data qubit error (column 3, lines 27-45 – error syndrome information can be extracted by measuring only two-bit operators that are spatially local if the qubits are arranged in a two-dimensional lattice. Further, the degree or error suppression of the Bacon-Shor encoding is proportional where m is the linear size of the code block and rnc is the ratio of noise to coupling strength); and assigning a weight to said other edge (column 1, lines 27-45 – the candidate states may have equal weights when annealing starts, however, the weights may fluctuate or change depending on for example, data qubit errors).

The motivation for further comprising calculating a probability of a another edge in the plurality of edges not containing the data qubit error based on the probability of said at least one edge containing the data qubit error; and assigning a weight to said other edge is for achieving higher interaction strengths (column 3, lines 35 – 38 – Epstein et al.)
With respect to claim 15, all of the limitations of claim 12 have been addressed.
The Gidney reference does not teach selecting a path through the plurality of edges connecting the plurality of vertices having a lowest weight.
The Epstein et al. reference teaches selecting a path through the plurality of edges connecting the plurality of vertices having a lowest weight (column 3, lines 26-45 – paths with lower or higher weights can be selected)
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gidney and Epstein et al.  to incorporate the limitations of selecting a path through the plurality of edges connecting the plurality of vertices having a lowest weight into the claimed invention.

With respect to claim 16, all of the limitations of claim 15 have been addressed.
The Gidney reference does not teach further comprising correcting an error of at least a portion of said plurality of edges depending on said selected path.
The Epstein et al. reference teaches further comprising correcting an error of at least a portion of said plurality of edges depending on said selected path (column 3, lines 26-45 – Bacon shor codes can be used, wherein, error syndrome information can be extracted from paths in a two-dimensional lattice, and errors can be corrected).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Gidney and Epstein et al. to incorporate the limitations of further comprising correcting an error of at least a portion of said plurality of edges depending on said selected path into the claimed invention.
The motivation for further comprising correcting an error of at least a portion of said plurality of edges depending on said selected path is for achieving higher interaction strengths (column 3, lines 35 – 38 – Epstein et al.)
With respect to claim 17, the Gidney reference teaches wherein said edge comprises a data qubit (page 4, lines 13-18).
25 is rejected under 35 U.S.C. 103 as being unpatentable over (MCCLEAN – WO 2020/181116A1) in view of (Gidney – CN 113330464A).

With respect to claim 25, the MCCLEAN reference teaches perform measurements of weight-four stabilizers, weight-two stabilizers, or both of a surface code formed using at least a sub-plurality of a plurality of physical qubits, or perform measurements of weight-four Bacon-Shor type gauge operators ([0059] - general stabilizer codes, surface codes, the Shor code, Bacon-Shor codes, or toric codes can be used) and (see claim 8).
The MCCLEAN reference does not teach wherein said plurality of physical qubits comprise a plurality of data qubits, a plurality of ancilla qubits and a plurality of flag qubits, wherein each pair of interacting data qubits in said plurality of data qubits interact with a flag qubit in said plurality of flag qubits and adjacent flag qubits both interact with a common ancilla qubit in said plurality of ancilla qubits; and correct fault-tolerantly quantum errors in one or more of said at least sub-plurality of physical qubits based on a measurement from at least one flag qubit.
The Gidney reference teaches wherein said plurality of physical qubits comprise a plurality of data qubits, a plurality of ancilla qubits and a plurality of flag qubits (page 14, lines 13-18 - the qubit register 902 also includes a first auxiliary qubit labeled T that is prepared in the T state. Further, the qubit register 902 also includes second, third and fourth auxiliary qubits labeled S, B and a, respectively. Second, third and the fourth auxiliary qubits are each prepared in the zero state. Qubit register 302 also includes a flag X12 X A, Z123, ZT ,Z3 ZA ,Z123, ZS Five stabilizer quantum bits, which are the flag qubits. Five stabilizer quantum bits are each prepared in the zero state), wherein each pair of interacting data qubits in said plurality of data 
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references MCCLEAN and Gidney to incorporate the limitations of wherein said plurality of physical qubits comprise a plurality of data qubits, a plurality of ancilla qubits and a plurality of flag qubits, wherein each pair of interacting data qubits in said plurality of data qubits interact with a flag qubit in said plurality of flag qubits and adjacent flag qubits both interact with a common ancilla qubit in said plurality of ancilla qubits; and correct fault-tolerantly quantum errors in one or more of said at least sub-plurality of physical qubits based on a measurement from at least one flag qubit into the claimed invention.
The motivation for wherein said plurality of physical qubits comprise a plurality of data qubits, a plurality of ancilla qubits and a plurality of flag qubits, wherein each pair of interacting data qubits in said plurality of data qubits interact with a flag qubit in said plurality of flag qubits and adjacent flag qubits both interact with a common ancilla qubit in said plurality of ancilla qubits; and correct fault-tolerantly quantum errors in one or more of said at least sub-plurality of physical qubits based on a measurement from at least one flag qubit is for reduced errors ([0032] - MCCLEAN).
    Conclusion
Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  	        

      EA
   9/11/21


/ESAW T ABRAHAM/Primary Examiner, Art Unit 2112